Holmes, C. J.
It is not denied that the defendant is liable to the plaintiff under St. 1892, c. 270, if that statute is constitutional. The effect of that act is that if a city or town sees fit voluntarily to order the construction of public works owned by it, then, nolens volens, it must assume a part of the responsibility of an employer to the workmen employed by the contractor with whom it deals. It is intended to be a milder application of the principle of the mechanic’s lien laws. We see no constitutional objection to the law. It is a familiar type of statute, and has been upheld heretofore. Hart v. Boston, Revere Beach, Lynn Railroad, 121 Mass. 510. A compulsory relation of master and servant is not unknown even to the common law. Benjamin v. Dockham, 134 Mass. 418.

Judgment for the plaintiff.